DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All independent claims substantially recite: “adjust a second of the plurality of compressed data components having a second number of bits beginning at a most significant bit (MSB) of the compressed bit stream to a second value, wherein the first value is less than a value associated with the MSB in the compressed bitstream and the second value is greater than a value associated with the LSB in the compressed bitstream and the first number of bits is different than the second number of bits; and store the compressed bit stream in the memory device[.]”  Nothing is found in the original specification supporting the first and second number of bits being different (in the context of the other limitations).  The closest support in the specification appears to be the statement that compression ratios are sometimes different in paragraph 0213 (explaining figure 20).  The remarks filed with corresponding claim amendments do not appear to cite any portion of the specification for support.  If support for this limitation is cited in the original specification, this rejection will be withdrawn.   
All dependent claims are rejected as containing the material of the claims from which they depend.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 2009/0274365), Seiler (US 2017/0345122), and Sung (US 2006/0171596). 
Regarding claim 1, Tsuda discloses
comprising: a memory device:… (Figure 7, memory 112)
including control cache to: receive data to be stored in a memory device; (Figure 15, DMA control part, wherein the “DMA control part” is equivalent to the claimed “control cache”; [0202], 1-3, wherein the “storage” is equivalent to the claimed “stored”; [0017-0020]) 
compress the data into a plurality of compressed data components; (Figure 1, compression circuit 113a-113b; [0022], 8-15)
and adjust a first of the plurality of compressed data components having a first number of bits beginning at a least significant bit (LSB) of a compressed bit stream to a first value; and adjust a second of the plurality of compressed data components having a second number of bits beginning at a most significant bit (MSB) of the compressed bit stream to a second value, (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 2013], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.” The process explained in Tsuda is similar to the one in the instant application claim. Wherein “upper half” and “lower half” is equivalent to the claimed “first value” and “second value” respectively. And wherein the beginning of the address and end of the address is equivalent to MSB and LSB. And wherein when the process of upper half (0 -> upper half) is less than from (end to the lower half. Which make the end of the upper half less the beginning of lower back).
wherein the first value is less than a value associated with the MSB in the compressed bitstream and the second value is greater than a value associated with the LSB in the compressed bitstream (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 0213], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.”) and the first number of bits is different than the second number of bits; and store the compressed bit stream in the memory device.  (Tsuda teaches: “[0208] (2) The CPU 24, in a stage in which the total amount of compression data is over the capacity of the storing area, causes the first compression processing part 17 and the second compression processing part 18 to stop all the compression processing. Then, the CPU 24, based on the respective outputs from the code amount measurement parts 17a and 18a, and the amount of the remaining data not having been compressed of the data of the actual image, obtains a scaling factor in the following procedure. [0209] First, the CPU 24 obtains the data amount of the above-mentioned remaining data. [0210] Second, the CPU 24, based on the respective outputs of the code amount measurement parts 17a and 18a, obtains respective data amounts of the first compression data and the second compression data that are stored in the storing area. [0211] Third, the CPU 24 assumes that the remaining data is compressed as is the case of the first compression data and the second compression data, and estimates the amount of compression data of the remaining data.” Tsuda paragraph 0210. Note that the need to measure “respective data amounts” of both the first and second compression data implies the first and second data are not the same size (i.e. because different portions of data often fail to compress to exactly the same size).  
While one of ordinary skill in the art would understand that measuring two different portions of data implies a different in size, Sung expressly teaches different sizes of data in an analogous system.
Sung teaches: “[0019] According to an embodiment of the present invention of the image buffer compression, when MSB bits of the DPCM code has continuous "0s" which means high similarity of adjacent pixels and the corresponding LSB bits will be re-ordered and be compressed by a VLC coding, the rest of LSB bits will be coded by either distributed truncation or by keeping original values.”  Sung paragraph 0019.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Sung because compression of MSB and LSB bits to different sizes can, in some cases, result in better overall compression (i.e. when there are a lot of 0’s in one but not in the other portion of data).) 
 Tsuda failed to disclose 
a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes,
Seiler teaches
a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, (Figure 13, a plurality of execution units 1308A-1308N; [0146], “…are interconnected via an interconnect fabric that links to each of the components. In some embodiments, thread execution logic 1300 includes one or more connections to memory, such as system memory or cache memory, through one or more of instruction cache 1306, data port 1314, sampler 1310, and execution units 1308A-1308N.”, wherein the “execution units” is equivalent to the claimed “nodes”, wherein the “Interconnect fabric” is equivalent to the claimed “a fabric element” and wherein the “cache Memory” is equivalent to the claimed “memory”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, in Seiler with invention in Tsuda, to reduce the bandwidth (BW) requirements. (Seiler, paragraph [0003])

Claim 11 is substantially the same as Claim 1 and is therefore rejected under the same rationale and motivation as above.

Regarding claim 2, the rejection of claim 1 is incorporated.
Regarding claim 2, Tsuda disclose 
wherein the control cache (Figure 15, DMA control part, [0017-0020]) comprises:
a first compressor (Figure 1, 113a) to compress the first compressed data component; and a second compressor (Figure 1, 113b)  to compress the second compressed data component (Figure 1, 113b, 113a; [0070-0071], wherein the data stored in YUV1 is equivalent to the claimed first compressed data and the data stored in YUV2 is equivalent to the claimed second compressed data).

Regarding claim 3, the rejection of claim 2 is incorporated.
Regarding claim 3, Tsuda disclose 
wherein the control cache (Figure 15, DMA control part, [0017-0020]) 
reverses the second compressed data component and adjusting the second compressed data component such that the LSB of the second compressed data component becomes the MSB of the compressed bit stream. (Figure 2, JPEG encoder 112; Figure 19, view illustrating a way of storing compression data; [0202]).

Regarding claim 5, the rejection of claim 4 is incorporated.
Regarding claim 5, Tsuda disclose 
a first bit size and the second compressed data component comprises a second bit size. ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]). 

Regarding claim 6, the rejection of claim 5 is incorporated.
Regarding claim 6, Tsuda disclose compression condition but not explicitly discloses 
Wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data.
Seiler teaches 
Wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data (Figure 3, Metadata 320; [0069], Table 1, wherein “00, 01, 10, 11” describe how the received data is compressed;  [0077]; [0231] “…one or more graphics cores configured to process computer graphics, the one or more graphic cores being further configured to operate with a memory; the one or more graphics cores further configured to: receive an access request to a memory resource that is associated with a metadata stored in the memory, the metadata being configured to store an encoded value that indicates one of multiple compression states of data stored in the memory resource; read encoded value of the metadata; determine compression state of the data stored in the memory resource based upon the read encoded value of the metadata; decompress the data stored in the memory resource based on the determined compression state,”; [0234]; [0262]; the table below is showing the different state that can be represent by 2 bits in the metadata) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing the first compressed data component and second data component comprise metadata that indicates a compression state of memory data in Seiler with invention in Tsuda, to reduce the bandwidth (BW) requirements. (Seiler, paragraph [0003])

Regarding claim 12, the rejection of claim 11 is incorporated.
Regarding claim 12, Tsuda disclose 
The method of claim 11, further comprising: compressing the first compressed data component at a first compressor; (Figure 1, compression circuit 113a);
and compressing the second compressed data component at a second compressor. (Figure 1, compression circuit 113b; [0070], 9-15).

Regarding claim 13, the rejection of claim 12 is incorporated.
Regarding claim 13, Tsuda disclose 
The method of claim 12, further comprising: reversing the second compressed data component; and adjusting the second compressed data component such that the LSB of the second compressed data component becomes the MSB of the compressed bit stream. (Figure 19, view illustrating a way of storing compression data; [0202], 1-26).

Regarding claim 14, the rejection of claim 13 is incorporated.
Regarding claim 14, Tsuda disclose
wherein the first data component and the second data component are compressed in parallel (Figure 10-14, JPEG encoder 113a and encoder 113b, wherein the first data component can be compressed at first JPEG encoder 113a and the second data component can be compresses in the second JPEG encoder 113b; [0162-0163], “the compression processing of an actual image of the same frame and the compression processing of a preview image of the same frame can be performed by parallel processing at different JPEG encoders, so that image compression processing can be performed at higher speed.”)

Regarding claim 15, the rejection of claim 14 is incorporated.
Regarding claim 15, Tsuda disclose 
wherein the first compressed data component comprises a first bit size and the second compressed data component comprises a second bit size. ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]).

Claim 7-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda, Seiler, Sung, and Zhang (US Pg. Pub. 2020/0272333).

Regarding claim 7, the rejection of claim 1 is incorporated.
Regarding claim 7, Tsuda in view of Seiler discloses all of the elements of the current invention as stated above.
Tsuda further discloses
a memory device; (Figure 7, memory 112)
… control cache… (Figure 15, DMA control part, [0017-0020])
extract a first compressed data component having a first number of bits  beginning at a least significant bit (LSB) of the bit stream of compressed data to a first value; extract a second compressed data component having a second number of bits beginning at a most significant bit (MSB) of the bit stream of compressed data to a second value;… (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 2013], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.” The process explained in Tsuda is similar to the one in the instant application claim. Wherein “upper half” and “lower half” is equivalent to the claimed “first value” and “second value” respectively. And wherein the beginning of the address and end of the address is equivalent to MSB and LSB. And wherein when the process of upper half (0 -> upper half) is less than from (end to the lower half. Which make the end of the upper half less the beginning of lower back).
wherein the first value is less than a value associated with the MSB in the compressed bitstream and the second value is greater than a value associated with the LSB in the compressed bitstream (Figure 15, DMA control part 19, buffer memory 15, storage I/F 20; Figure 19, view illustrating a way of storing compression data; [0195- 2013], “Second, the first compression processing part 17 performs compression processing on the data of the image of the upper half for each block to generate first compression data…DMA transferring of the first compression data of a predetermined length as is in an output order to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the first compression data from a start address of the storing area… the compression processing of the second compression processing part 18 is performed substantially at the same time in parallel with the above-mentioned compression processing of the first compression processing part 17…the DMA control part 19 makes a DMA transferring of the data corresponding to the lower half of the image of the data of the actual image that is stored in the buffer memory 15 to the second compression processing part 18. The DMA control part 19, letting the upper left side of the image of the lower half the starting point,… the second compression processing part 18 performs compression processing on the data of the image of the lower half for each block to generate second compression data…the DMA control part 19 makes a DMA transferring of the second compression data of a predetermined length to the storing area of the buffer memory 15…the DMA control part 19 starts storage of the second compression data from the end address side of the storing area. At this time, the DMA control part 19 inverts an alignment order of the second compression data at the time of DMA transferring, as well as making storage so that the most significant bit before inversion is positioned at the end address. Further, the DMA control part 19, at the time of DMA transferring of the second compression data, makes a sequential subtraction of a storage address value of the start data. Whereby, the second compression data is to be sequentially stored in units of a predetermined length in a reverse direction from the end address (refer to FIG. 19)… the case in which a data string of "010111101" is output as the second compression data from the second compression processing part 18. The DMA control part 19 inverts the alignment order of the second compression data to transfer it to the buffer memory 15 as "10111010". The above-mentioned data string of "10111010" is stored so that the least significant bit is positioned at the end address of the storing area. Thus, when data is read out in the reverse direction from the end address of the storing area, the data string ("01011101") of the original second compression data is to be correctly output.”)  and the first number of bits is different than the second number of bits; (Tsuda teaches: “[0208] (2) The CPU 24, in a stage in which the total amount of compression data is over the capacity of the storing area, causes the first compression processing part 17 and the second compression processing part 18 to stop all the compression processing. Then, the CPU 24, based on the respective outputs from the code amount measurement parts 17a and 18a, and the amount of the remaining data not having been compressed of the data of the actual image, obtains a scaling factor in the following procedure. [0209] First, the CPU 24 obtains the data amount of the above-mentioned remaining data. [0210] Second, the CPU 24, based on the respective outputs of the code amount measurement parts 17a and 18a, obtains respective data amounts of the first compression data and the second compression data that are stored in the storing area. [0211] Third, the CPU 24 assumes that the remaining data is compressed as is the case of the first compression data and the second compression data, and estimates the amount of compression data of the remaining data.” Tsuda paragraph 0210. Note that the need to measure “respective data amounts” of both the first and second compression data implies the first and second data are not the same size (i.e. because different portions of data often fail to compress to exactly the same size). 
While one of ordinary skill in the art would understand that measuring two different portions of data implies a different in size, Sung expressly teaches different sizes of data in an analogous system.
Sung teaches: “[0019] According to an embodiment of the present invention of the image buffer compression, when MSB bits of the DPCM code has continuous "0s" which means high similarity of adjacent pixels and the corresponding LSB bits will be re-ordered and be compressed by a VLC coding, the rest of LSB bits will be coded by either distributed truncation or by keeping original values.”  Sung paragraph 0019.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Sung because compression of MSB and LSB bits to different sizes can, in some cases, result in better overall compression (i.e. when there are a lot of 0’s in one but not in the other portion of data).) 
Tsuda did not explicitly disclose:
a plurality of processing nodes coupled to the memory; and
a fabric element coupled to the memory device and the plurality of processing nodes, including…to:
receive a bit stream of compressed data from memory;
…and decompress the first compressed data component and the second compressed data component in parallel into uncompressed data.
…and transmit the uncompressed data to one or more processing nodes.
Seiler teaches
a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including… to: receive data to be stored in a memory device;… one or more processing nodes (Figure 13, a plurality of execution units 1308A-1308N; [0146], “…are interconnected via an interconnect fabric that links to each of the components. In some embodiments, thread execution logic 1300 includes one or more connections to memory, such as system memory or cache memory, through one or more of instruction cache 1306, data port 1314, sampler 1310, and execution units 1308A-1308N.”, wherein the “execution units” is equivalent to the claimed “nodes”, wherein the “Interconnect fabric” is equivalent to the claimed “a fabric element” and wherein the “cache Memory” is equivalent to the claimed “memory”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing a plurality of processing nodes coupled to the memory; and a fabric element coupled to the memory device and the plurality of processing nodes, including… to: receive data to be stored in a memory device and wherein the compressed components comprise metadata to indicate how the received data is compressed; in Seiler with invention in Tsuda, to reduce the bandwidth (BW) requirements. (Seiler, paragraph [0003])
The invention of Tsuda and Seiler failed to disclose 
…receive a bit stream of compressed data from memory;
…and decompress the first compressed data component and the second compressed data component in parallel into uncompressed data.
However, Zhang teaches 
receive a bit stream of compressed data from memory; (Figure 19, view illustrating a way of storing compression data; (Figure 8, RECEIVE COMPRESSED DATA BLOCK 802, [Column 12], 45-65, wherein the “read in (e.g. from a buffer or other memory)” is equivalent to the claimed “from memory”.
decompress the first compressed data component and the second compressed data component ([0008], 1-14) 
and in parallel into uncompressed data. ([0033], 11-13).
…and transmit the uncompressed data to …. ([0033], “and sent as uncompressed data to the display 108.”).
 For reducing the data transferred across the external memory bus to the memory, Zhang ([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsuda and Seiler to include, receive a bit stream of compressed data from memory; decompress the first compressed data component and the second compressed data component in parallel, for the purpose of reducing GPU/CPU power consumption and improving overall performance, as taught by Zhang.

Claim 16 is substantially the same as Claim 7 and is therefore rejected under the same rationale and motivation as above.

Regarding claim 8, the rejection of claim 7 is incorporated.
Regarding claim 8, Tsuda in view of Seiler discloses all of the elements of the current invention as stated including 
the control cache (Figure 15, DMA control part, [0017-0020])
Tsuda in view of Seiler failed to disclose 
 the first decompressor to decompress the first compressed data component; and a second decompressor to decompress the second compressed data component.
However, Zhang teaches 
a first decompressor to decompress the first compressed data component; and a second decompressor to decompress the second compressed data component. ([0008], 1-14). 
For enhancing performance of the entire system. Zhang ([0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view of Seiler, by adding a first decompressor to decompress the first compressed data component; and a second decompressor to decompress the second compressed data component, as taught by Zhang.

Regarding claim 9, the rejection of claim 8 is incorporated.
Regarding claim 9, Tsuda in view of Seiler discloses all of the elements of the current invention as stated above including the apparatus of claim 8, wherein the control cache Tsuda (Figure 15, DMA control part, [0017-0020]) 
reverses the second compressed data component. Tsuda ((Figure 2, JPEG encoder 112); [0026], 1-3).
Regarding claim 9 Tsuda in view of Seiler failed to discloses
 prior to decompressing.
However, Zhang teaches 
 prior to decompressing ([0095], 2-3).
For enhancing performance of the entire system. Zhang ([0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view if Seiler, This is done by utilizing prior to decompressing in Zhang in the in invention of Tsuda in view of Seiler For enhancing performance of the entire system as taught by Zhang.

Regarding claim 10, the rejection of claim 9 is incorporated.
Tsuda discloses all of the elements of the current invention as stated above including the apparatus of claim 9, wherein the first compressed data component comprises a first bit size and the second compressed data component comprises a second bit size. Tsuda ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]).

Regarding claim 17, the rejection of claim 16 is incorporated.
Regarding claim 17, Tsuda in view of Seiler disclose all of the elements of the current invention as stated above except 
decompressing the first compressed data component at a first decompressor; and decompressing the second compressed data component at a second decompressor.
However, Zhang teaches 
decompressing the first compressed data component at a first decompressor; and decompressing the second compressed data component at a second decompressor. ([0010], 1-10). 
For enhancing performance of the entire system, Zhang ([0033]). In addition, to reduce the data transferred, Zhang [0032], 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view of Seiler by adding decompressing the first compressed data component at a first decompressor; and decompressing the second compressed data component at a second decompressor, as taught by Zhang.

Regarding claim 18, the rejection of claim 17 is incorporated.
Regarding claim 18, Tsuda in view of Seiler discloses all of the elements of the current invention as stated above including
 reversing the second compressed data component (Figure 2, JPEG encoder 112; Figure 19, view illustrating a way of storing compression data; [0202]).
Tsuda in view of Seiler failed to discloses
 prior to decompressing.
However, Zhang teaches 
prior to decompressing. ([0092], 1-8). 
to generate the same data used during compression, Zhang ([0092], 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda in view if Seiler, This is done by utilizing prior to decompressing in Zhang in the in invention of Tsuda in view of Seiler For enhancing performance of the entire system as taught by Zhang.

Regarding claim 19, Tsuda in view of Seiler disclose all of the elements of the current invention as stated above including, a first bit size and the second compressed data component comprises a second bit size. ([0121], wherein the “quantization bit number” is equivalent to the claimed “bit size”, because the images frames have different bit size then the JPEG encoder 113a and the JPEG encoder 113b when compress the frames with different bit size then the compressed data will have different bit size; [0023]).

Regarding claim 20, Tsuda disclose compression condition but not explicitly discloses
wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data. 
Seiler teaches 
wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data. (Figure 3, Metadata 320; [0069], Table 1, wherein “00, 01, 10, 11” describe how the received data is compressed;  [0077]; [0231] “…one or more graphics cores configured to process computer graphics, the one or more graphic cores being further configured to operate with a memory; the one or more graphics cores further configured to: receive an access request to a memory resource that is associated with a metadata stored in the memory, the metadata being configured to store an encoded value that indicates one of multiple compression states of data stored in the memory resource; read encoded value of the metadata; determine compression state of the data stored in the memory resource based upon the read encoded value of the metadata; decompress the data stored in the memory resource based on the determined compression state,”; [0234]; [0262]; the table below is showing the different state that can be represent by 2 bits in the metadata) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Seiler in the invention of Tsuda, to further increase performance. This is done by utilizing Wherein the first compressed data component and second data component comprise metadata that indicates a compression state of memory data in Seiler with invention in Tsuda, to reduce the bandwidth (BW) requirements. (Seiler, paragraph [0003])



Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Rejections under § 101:
All rejections under this section are withdrawn in response to claim amendments (per full faith and credit are given to the determination expressed by Examiner in the interview notes of 01/11/2022).
Rejections under §103:
Applicant states that the previously cited art fails to teach a compressed data component with a first number of bits and a compressed data component with a second, different, number of bits.  The primary reference teaches taking measurements of both the first and second numbers of bits to avoid overfilling a portion of a buffer.  In the context of data compression, a person of ordinary skill in the art would reasonably be expected to draw the inference that both are measured because they may be different (i.e. compressible to different amounts).  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  MPEP § 2144.01.  With respect to an express teaching, see also Sung cited in the rejection above.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
MEMORY CONTROLLER FUNCTIONALITIES TO SUPPORT DATA SWIZZLING
US 20110153925 A1
Explains reordering bits using swizzling
CACHE MEMORY DATA COMPRESSION AND DECOMPRESSION
US 20150178214 A1
"As previously disclosed, a prefix may be assigned or generated to a data block based on a pattern that the data block matches. The prefix may be an encoding of the pattern used to compress the corresponding data block. Example patterns (arranged from most significant bit to least significant bit) that result in a compressed data block of a compressed size of 0 bits include, but are not limited to, the examples of the table below. One skilled in the art will recognize that any combination of patterns, prefixes, compressed formats, and/or compressed sizes may be used to compress and/or decompress cache memory data as described in the embodiments herein." paragraph 0052.
STORING AND RETRIEVING LOSSY-COMPRESSED HIGH BIT DEPTH IMAGE DATA
US 20190068981 A1
"Picture processing unit 266 may then determine whether the image data can be compressed, and if so, separate the residual values into MSBs and LSBs, store an indication (e.g., a value for a syntax element) of whether the MSBs are compressed, a size of the MSBs, and compressed data for the MSBs and the uncompressed LSBs." paragraph 0098.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. KNIGHT
Examiner
Art Unit 2139


/PAUL M KNIGHT/Examiner, Art Unit 2139